LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (the "Agreement") is made and entered into on May 31,
2007 between the stockholder set forth on the signature page to this Agreement
(each, a "Holder") and China Water and Drinks Inc., a Nevada corporation (the
"Company").


RECITALS


A. The Company has determined that it is advisable and in its best interest to
enter into that certain Securities Purchase Agreement, dated May 31, 2007 (the
"Purchase Agreement") with the Investors named therein (the "Investors") and
certain other parties named therein, pursuant to which the Company will issue
and sell in a private offering securities of the Company (the "Offering").
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement will have the meanings given such terms in the Purchase
Agreement.


B. In connection with the Offering, the Company has agreed to provide the
Investors certain registration rights, and in furtherance thereof has agreed to
file a registration statement to enable the Investors to resell certain of the
securities subject of the Offering.


C. It is a condition to the Investors' respective obligations to close under the
Purchase Agreement and provide the financing contemplating by the Offering that
the Holder execute and deliver to the Company this Agreement.


D. In contemplation of, and as a material inducement for the Investors to enter
into, the Purchase Agreement, the Holder and the Company have each agreed to
execute and deliver this Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:


1. Effectiveness of Agreement. This Agreement shall become null and void if the
Purchase Agreement is terminated prior to closing.


The Holder has independently evaluated the merits of its decision to enter into
and deliver this Agreement, and such Holder confirms that it has not relied on
the advice of the Company or any other person.


2. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application and (c) the execution, delivery and performance of such party’s
obligations under this Agreement will not conflict with or breach the terms of
any other agreement, contract, commitment or understanding to which such party
is a party or to which the assets or securities of such party are bound.
 

--------------------------------------------------------------------------------


 


3. Beneficial Ownership. Holder hereby represents and warrants that it does not
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder)
any shares of Common Stock, or any economic interest therein or derivative
therefrom, other than those shares of Common Stock specified on its signature
page to this Agreement. For purposes of the Agreement the shares of Common Stock
beneficially owned by such Holder as specified on its signature page to this
Agreement are collectively referred to as the “Holder’s Shares.”


4. Lockup. From and after the date of this Agreement and through and including
the one year anniversary of the Effective Date (plus one additional day for each
Trading Day following the Effective Date of any Registration Statement during
which either (1) the Registration Statement is not effective or (2) the
prospectus forming a portion of the Registration Statement is not available for
the resale of all Registrable Securities (as defined in the Registration Rights
Agreement) required to be covered thereby) (the "Lockup Period"), the Holder
irrevocably agrees it will not offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer or dispose of,
directly or indirectly, or announce the offering of, any of its Holder’s Shares
(including any securities convertible into, or exchangeable for, or representing
the rights to receive, Holder’s Shares). In furtherance thereof, the Company
will (x) place a stop order on all Holder’s Shares covered by any registration
statements, (y) notify its transfer agent in writing of the stop order and the
restrictions on such Holder’s Shares under this Agreement and direct the
transfer agent not to process any attempts by the Holder to resell or transfer
any Holder’s Shares under such registration statements or otherwise in violation
of this Agreement.


5. Third-Party Beneficiaries. The Holder and the Company acknowledge and agree
that this Agreement is entered into for the benefit of and is enforceable by the
Investors and their successors and assigns.


6. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder in connection
with this Agreement.


7. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.
 
2

--------------------------------------------------------------------------------




8. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.


9. Successors and Assigns. This Agreement and the terms, covenants, provisions
and conditions hereof shall be binding upon, and shall inure to the benefit of,
the respective heirs, successors and assigns of the parties hereto.


10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.


11. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by each of the parties hereto if and only
if such modification or amendment is consented to in writing by the Investors
holding a majority in interest of the Common Stock issued or issuable under the
Purchase Agreement.


12. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


13. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


14. Remedies. The Company and the Investors shall have the right to specifically
enforce all of the obligations of the Holder under this Agreement (without
posting a bond or other security), in addition to recovering damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. Furthermore, the Holder recognizes that if it fails to
perform, observe, or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Company or the Investors.
Therefore, the Holder agrees that each of the Company and the Investors shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.


15. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of New York and the federal laws of the
United States of America applicable therein.


[Remainder of Page Intentionally Left Blank]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement as of
the day and year first above written.

   

--------------------------------------------------------------------------------

Name:
       
Number of shares of Common Stock beneficially owned:
 

--------------------------------------------------------------------------------

       
CHINA WATER AND DRINKS INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
4

--------------------------------------------------------------------------------


 